                                                 UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION

    LANCE ADAM GOLDMAN,

                               Plaintiff                            Case No. 2:17-cv-14093
                                                                    District Judge Gershwin A. Drain
    v.                                                              Magistrate Judge Anthony P. Patti

    LEE MCROBERTS,
    MICHAEL DOSS,
    ERICK VANDENBURG,
    CHRISTOPHER WHITFORD,
    SCOTT MCALLISTER,
    JEROLD SCHNEIDER,
    VERA CONERLY,
    JAMIE BROCKWELL, and
    RODNEY RICHARDSON,

           Defendants.
___________________________________/

    ORDER REGARDING PLAINTIFF’S DECEMBER 3, 2018 FILINGS (DE
    61, DE 62) and DENYING PLAINTIFF’S MOTION FOR A REDACTED
                            REPORT (DE 66)

A.            Plaintiff’s pro se original complaint is the operative pleading.

              Plaintiff is currently incarcerated at the MDOC’s Chippewa Correctional

Facility (URF).1 He filed this lawsuit in pro per on December 19, 2017, while he

was incarcerated at the MDOC’s G. Robert Cotton Correctional Facility (JCF). On

March 26, 2018, the Court entered an opinion and order of partial dismissal and

                                                            
1
 See www.michigan.gov/corrections, “Offender Search” (last visited Feb. 4,
2019).
                                                               1 
 
directing service. (DE 9.) Each of the remaining nine Defendants is alleged to be

employed at the MDOCs Parnall Correctional Facility (SMT) in Jackson,

Michigan, i.e., a Lower Peninsula facility. (DE 1 at 2-5, DE 9.)

      On September 24, 2018, the Court denied without prejudice several motions

to amend and/or supplement. (DE 43.) In part, the order provided: “No later than

Wednesday, October 31, 2018, Plaintiff may amend his original complaint (DE 1)

without leave, paying careful attention to the guidance set forth above so that he

does not supplement his complaint, which is an act that requires the Court’s

permission.” (DE 43 at 11.) Neither of the matters that Plaintiff filed by that date

were amended complaints. (See DE 50 and 52.) As such, the original complaint is

the operative pleading in this case.

B.    Plaintiff’s counsel has entered a limited appearance.

      Plaintiff’s counsel entered a limited appearance, which has since been

modified as “only for discovery purposes for matters related to Plaintiff’s

allegations of sexual assault[,]” while Plaintiff was permitted to conduct discovery

“for all matters unrelated to the alleged sexual assault.” (DE 42, DE 49 at 2). On

the same day that counsel’s appearance was modified, the Court also entered a

stipulation and protective order, which contained a “CONFIDENTIAL-FOR

ATTORNEY EYES ONLY” provision. (DE 48 at 4.)

C.    There are several matters that warrant the Court’s attention.


                                          2 
 
              Judge Drain has referred this case to me to for all pretrial proceedings.

Currently before the Court are several matters that warrant the Court’s attention,

which include Plaintiff’s December 3, 2018 “Complaint against Alger CF [LMF]

Hearing Investigator” (DE 61) and “Report of unconstitutional acts of [LMF]

mailroom staff/complaint” (DE 62).

              Also before the Court is Plaintiff’s January 16, 2019 motion for a redacted

report. (DE 66.) Plaintiff claims he is being deprived of the ability to defend

himself on a misconduct report, which he claims is punishment “for speaking up

about being raped[.]” (DE 66 at 1.) According to Plaintiff, on August 26, 2018,

the MDOC concluded that there was “insufficient” information or evidence, not

that the allegations were “unfounded.” (Id.)2 He claims that, on December 8,

2018, he had a hearing and was found “guilty,” even though the MSP was waiting

DNA results and “the ALJ had a report to that effect.” (DE 66 ay 1-2.)

D.            Order

              Upon consideration, the Court declines to take action upon Plaintiff’s filings

related to LMF (DEs 61, 62), because the MDOC’s Offender Tracking Information

System (OTIS) indicates that Plaintiff is currently incarcerated at URF and the

remaining parties in this case are alleged to be employed at SMT. Additionally,

                                                            
2
 Here, Plaintiff appears to be referring to MDOC PD 03.03.140 (“PRISON RAPE
ELIMINATION ACT (PREA) AND PROHIBITED SEXUAL CONDUCT
INVOLVING PRISONERS”), effective Apr. 24, 2017, ¶¶ AA, QQ, VV.
                                                               3 
 
Plaintiff’s request that the Court “LIFT the protective order” and “order a redacted

copy of the report [to] be provided to [Plaintiff][,]” (DE 66 at 2), is DENIED.

Assuming Plaintiff seeks a redacted copy of the “MDOC’s investigational findings

and reports regarding [Plaintiff’s] PREA allegations against MDOC transportation

staff[,]” (DE 66 at 1), Plaintiff’s interests are adequately protected by the Court’s

modification of Plaintiff’s counsel’s appearance (DE 49) and the stipulated

protective order (DE 48), which explains that “the documents generated in

connection with a PREA investigation contain confidential information that is not

subject to disclosure to the general public or the prison population and may raise

safety and security concerns for MDOC staff, inmates, and facilities if released[,]”

and permits counsel to view documents marked “CONFIDENTIAL- FOR

ATTORNEY EYES ONLY.” (DE 48 at 3-4.) Finally, to the extent that Plaintiff

seeks the unredacted report for purposes of defending himself in a misconduct

proceeding (presumably the one which culminated in the December 8, 2018

hearing and “guilty” finding), the instant civil case – which concerns the events of

2017 and SMT Defendants– may not be used for purposes of conducting discovery

for another purpose or matter.



Dated: February 4, 2019                 s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE


                                           4 
 
                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on February 6, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         5 
 
